Citation Nr: 1402534	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-32 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial evaluation greater than 30 percent for service-connected benign fibroid left uterine body.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1988 to June 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, granted service connection for benign fibroid left uterine body, and assigned a noncompensable initial evaluation.  The Veteran expressed disagreement with the assigned initial evaluation, and perfected a substantive appeal.

In a December 2010 rating decision, the RO increased the initial evaluation for benign fibroid left uterine body to 30 percent from July 1, 2009.  During the pendency of the appeal, the Veteran underwent a hysterectomy.  In a July 2011 rating decision, the RO granted service connection for the hysterectomy with an evaluation of 100 percent from January 5, 2011, and a noncompensable evaluation from May 1, 2011.   

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
   

FINDINGS OF FACT

1.  From July 1, 2009, to January 5, 2011, the Veteran had a benign fibroid in the left uterine body that was not controlled by continuous treatment.

2.  On January 5, 2011, the Veteran had a complete hysterectomy that removed the uterus, but did not remove the ovaries.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 30 percent for benign fibroid left uterine body have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.116, Diagnostic Code 7613 (2013).  

2.  The criteria for an evaluation of 30 percent following a temporary 100 percent evaluation for removal of the uterus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.17, 4.116, Diagnostic Code 7618 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran is challenging the initial evaluation assigned following the grant of service connection for the disability on appeal.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Thus, because notice was provided to the Veteran in a March 2009 letter and a September 2009 letter, which was legally sufficient, VA's duty to notify in this case has been satisfied. 

VA's duty to assist the Veteran has also been met.  Service treatment records (STRs) and identified VA treatment records and private treatment records have been associated with the claims file.  Neither the Veteran nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

A VA general medical examination and a VA gynecological conditions and disorders examination were provided to the Veteran in March 2009 and September 2010, respectively.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are sufficient to determine the claim on appeal.  A thorough review of the file was conducted in each instance, and the examinations provided findings relevant to the issue at hand.  The Veteran's statements were also considered and discussed.  In addition, the VA examiners described the effects of the benign fibroid left uterine body on the Veteran's ordinary activities of daily life.  The evidence also includes the records concerning the Veteran's total hysterectomy, including the January 2011 operation report.   VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Benign fibroids of the uterine body are rated under 38 C.F.R. § 4.116, Diagnostic Code 7613 (2013).  This diagnostic code uses the general rating formula for disease, injury, or adhesions of female reproductive organs.  By rating decision dated July 2009, the Veteran was granted service connection and a noncompensable initial evaluation for benign fibroid left uterine body.  By rating decision dated December 2010, the Veteran's initial evaluation for benign fibroid left uterine body was increased to 30 percent.  

A 30 percent evaluation is warranted for symptoms that are not controlled by continuous treatment.  A 30 percent evaluation is the highest evaluation allowed by law.  38 C.F.R. § 4.116, Diagnostic Code 7613.  

While the appeal of the initial evaluation was pending, the Veteran filed a claim for a hysterectomy, secondary to the service-connected benign fibroid left uterine body with special monthly compensation based on loss of a creative organ in February 2011.  She was then granted service connection for a hysterectomy and assigned a temporary 100 percent evaluation from January 5, 2011, to May 1, 2011, and a noncompensable evaluation thereafter under Diagnostic Code 7618 (applicable to the complete removal of the uterus).  

Diagnostic Code 7618 provides that a 100 percent evaluation is warranted for three months following the removal of the uterus.  Thereafter, a 30 percent evaluation is warranted.  38 C.F.R. § 4.116, Diagnostic Code 7618.

The Veteran was also granted entitlement to SMC under 38 U.S.C.A. § 1114(k) (West 2002) and 38 C.F.R. § 3.350(a) (2013) for the anatomical loss of a creative organ effective January 5, 2011, and under 38 U.S.C.A. § 1114(s) (West 2002) and 38 C.F.R. § 3.350(i) (2013) for the hysterectomy rated 100 percent and additional service-connected disabilities independently ratable at 60 percent or more from January 5, 2011, to May 1, 2011.    

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

The Veteran challenges the initial evaluation of 30 percent for benign fibroid left uterine body.  The medical evidence of record does not establish that the Veteran's service-connected benign fibroid of the left uterine body warrants more than a 30 percent evaluation under any diagnostic code.  She is already in receipt of the maximum schedular rating under Diagnostic Code 7613.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As such, a higher rating cannot be granted under this diagnostic code.  

The Board notes that the Veteran continues to be compensated under Diagnostic Code 7613 for her benign fibroid left uterine body.  However, the Board finds Diagnostic Code 7618 to be a more appropriate recognition of her disability and is free to change the diagnostic code used when appropriate and the reason behind the change is explained.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (any change in a diagnostic code by VA must be specifically explained).  Diagnostic Code 7613 provides the rating criteria for disease, injury, or adhesions of the uterus.  Diagnostic Code 7618 provides the rating criteria for the removal of the uterus.  As the Veteran's uterus was removed, the Board finds that any continued use of a diagnostic code relating to the uterus is inappropriate.  As such, the Board will rate the Veteran, following her hysterectomy, only under Diagnostic Code 7618.  

As noted above, the Diagnostic Code 7618 provides that an evaluation of 30 percent is warranted following the removal of the uterus.  As such, the Veteran's 30 percent evaluation is continued under the new diagnostic code.  38 C.F.R. § 4.116, Diagnostic Code 7618.

The Board has considered a higher evaluation under Diagnostic Code 7617, complete removal of uterus and both ovaries.  However, there is no evidence of record that the Veteran has had both ovaries removed.  Indeed, the January 2011 hysterectomy operation report makes no mention of removal of the ovaries; only the uterus was removed.  Thus, a higher evaluation under Diagnostic Code 7617 would be inappropriate.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  The Veteran's service-connected benign fibroid left uterine body was manifested by signs and symptoms such as pain, cramping and spotting.  A hysterectomy was required, after which there have been no complications of record.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Diagnostic Code 7613 provides an evaluation based on adhesions of, disease, or injury to the uterus, and Diagnostic Code 7618 provides an evaluation based on the removal of the uterus.  The Veteran does not complain of any additional impairment caused by her service-connected benign fibroid left uterine body.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  In addition, the evidence does not show frequent hospitalization or marked interference with employment beyond that envisioned beyond the currently assigned rating.  Therefore, the Board has determined that referral of this case for extra-schedular consideration is not in order.  38 C.F.R. § 3.321(b)(1).  

ORDER

An initial evaluation in excess of 30 percent for the Veteran's benign fibroid left uterine body is not warranted.  

The Veteran's 30 percent evaluation under Diagnostic Code 7613 is changed to a 30 percent evaluation under Diagnostic Code 7618 from January 5, 2011.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


